Case 6:18-cv-00308-ADA Document 309 Filed 08/19/20 Page 1 of 2


                                                             FILED
                                                         August 19, 2020
                                                      CLERK, U.S. DISTRICT COURT
                                                      WESTERN DISTRICT OF TEXAS

                                                             Melissa Copp
                                                   BY: ________________________________
                                                                           DEPUTY
Case 6:18-cv-00308-ADA Document 309 Filed 08/19/20 Page 2 of 2
